Wyly, J.
The plaintiff, a married woman, has appealed from a judgment dissolving the injunction sued out by her against the executory proceedings of the defendants, Boyd & Martin, on a mortgage note executed by her on the fourteenth February, 1867.
She objects to the enforcement of the mortgage on various grounds,, the most serious of which we will notice.
The note, drawn to her own order and indorsed in blank, together with the mortgage on her paraphernal property was executed under the authorization of the district judge, according to the act of 1855, “An. Act to enable married women to contract debts and hind their paraphernal or dotal property.”
The holders of the debt thus contracted, in order to recover, are not hound to prove that the consideration thereof'inured to the benefit, of the maker, a married woman.
In City National Bank v. Eliza E. Barrow and Husband, A. Miltenberger, intervenor, 21 An. 396, where the intervenor objected that the mortgage, although inuring to the wife’s benefit, was not valid,, because not made under the act of 1855, this court remarked : “ As to the law of 1855, invoked by the intervenors, it will he observed that its object is explained in its title, which declares it to he ‘ An Act to enable married women to contract debts and hind their paraphernal, or dotal property.’ Its effect is to dispense the creditor, by an observance of its formalities, from the obligation, which would otherwise exist, * * * to prove that the money advanced by him was actually applied for the benefit of the wife.”
As to the allegation that Boyd & Martin are not tne owners of the note — that it belongs to the plaintiff — we will observe there is no proof in support of it, the burden of proof being on plaintiff. 21 An. 731.. The holders of negotiable paper indorsed in blank are presumed to-have acquired it before maturity and to he the bona fide owners thereof. If the maker had proved a want of consideration, which she. has not done, the transferrees, in order to recover, would be bound to. *458prove they gave a valuable consideration. Union Bank v. Ryan, 21 An. 552 ; Bayley on Bills, 492 to 495 ; 9 An. 20, 22.
That the debt was not contracted till several months after it had been authorized by the judge, is of no consequence. The holders oí the paper are presumed to have acquired it bona fide in due course of trade; the formalities required by act of 1855 having been observed, •they are protected by the law tho same as if the evidence of the debt had been given by a femme sole.
The bill of exceptions to which our attention has been called was not well taken; the district judge properly rejected tho documents under private signature, on the ground that the signatures were not proved when they wore offered in evidence.
That tho party accepting the mortgage had no interest therein did not invalidate it. 21 An. 3.
There is nothing apparent on tho face of tho proceedings or the evidence showing that tho plaintiff is entitled to the equitable remedy ■of injunction. On the contrary, from her own letters, in the record, it appears she has but little reason to appeal to equity.
We will not however increase the damages allowed by the district judge.
It is therefore ordered that the judgment appealed from be affirmed, ■with costs.